Title: From George Washington to Major General Steuben, 7 February 1780
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von


          
            My dear Baron,
            Morris-town Feby 7th 1780
          
          In a letter which I have been favoured with from his Excelly the cheva[lie]r De la Luzerne I am led to expect the honor of his Compy at Camp in the course of this Month.
          As it is my wish to accomodate him in the best manner circumstances will admit of (which at best as you well know will be bad enough) and to pay him evy respect due to his high rank and Station I shall thank you for previous notice of the time of his setting out.
          I need not add how pleasd I should be to see you with him if it can be made to comport with your present engagements at Philadelphia.
          The inclosed letter you will make use of when occasion requires—with sincere personal esteem & regard I am my dear Baron Yr obedt & affecte Ser.
          
            Go: W——n.
          
         